DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “reading unit” in claim 1-14, the “display unit” in claims 4, 7, and 9, the “image forming unit” in claim 11, and the “transmission unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “reading unit” is being interpreted to cover the scanner 105 described in the specification (par. 21-23) as performing the claimed function, and equivalents thereof. The “display unit” covers a display device on operation unit 104 for interface with the user described in the specification (par. 21-23) as performing the claimed function, and equivalents thereof. The “image forming unit” is being interpreted to cover the printer 106 described in the specification (par. 21-23) as performing the claimed function, and equivalents thereof. The “transmission unit” is being interpreted to cover the communication device 107 described in the specification (par. 21, 31) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada (US 9661179 B2).
	Yamada discloses, in an information processing device, a reading unit that reads in a filled-in document. A recognition unit recognizes a standard document type and an information structure of the document. A storage unit stores content filled in on the document. If the read-in document is not a most recent version, a comparing unit compares the information structure of the most recent version of a preregistered standard document type corresponding to the recognized standard document type to the recognized information structure. A generation unit generates a differential document of the modified information structure, according to a result of the comparison. An output unit outputs the generated differential document. If a filled-in differential document is read in, a merge unit merges filled-in content on the differential document with filled-in content on the stored document, and the storage unit replaces the already-stored content with the merged content.
	Referring to claim 1:
	Yamada discloses an image forming apparatus (100) comprising: 
a reading unit (110/1617) that reads a document sheet (col. 3, line 60 to col. 4, line 26 / col. 17, lines 13-15); 
at least one memory device that stores a set of instructions (col. 16, lines 39-45 / col. 16, line 54 to col. 17, line 5); and 
at least one processor (CPU1601) that executes the set of instructions (col. 16, lines 24-26) to: 
specify image data of a comparison source document sheet, among image data of document sheets read by the reading unit (col. 5, lines 48-50 and col. 6, lines 11-14 and 30-35: the complete or most recent form version 132 used for comparison); 
extract a difference by comparing the image data of the specified comparison source document sheet and image data of each of other documents sheets included in the read document sheets (col. 3, line 60 to col. 4, line 12, col. 4, lines 27-29, col. 5, lines 21-25 and 48-64, col. 6, lines 11-23 and 47-67, and col. 9, lines 12-54: module 140 creates differential forms based on the extracted difference from the comparison made by module 130 for each form document read by image reading module 110); and 
create a composite image by composing the extracted difference and the image data of the comparison source document sheet (col. 4, lines 43-45, col. 5, lines 25-31, col. 6, lines 23-46, col. 7, lines 32-50,3 and col. 9, lines 59 to col. 10, line 2: module 155 composing / merging extracted difference / differential form data and incomplete / previously complete form data).
Referring to claim 11:
Yamada discloses an image forming unit that can form, on a print sheet, the created composite image (col. 16, lines 16-23, col. 17, lines 6-40).
Referring to claim 12:
Yamada discloses a transmission unit that can transmit, to an external apparatus, image data of the created composite image (col. 17, lines 6-19).
Referring to claim 13:
Yamada discloses a method (col. 2, lines 31-42) corresponding to the function of the apparatus set forth in claim 1 and is therefore rejected for the same reasons as presented above.
Referring to claim 14:
Yamada discloses a computer program product (col. 17, line 47 to col. 18, line 3) causing a computer to perform a method corresponding to the function of the apparatus set forth in claim 1 and is therefore rejected for the same reasons as presented above.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should be submitted.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2007-265007 on pages 1-2 of the specification.



Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Koizumi (US 10853980 B2) discloses acquiring a plurality of images from a plurality of users, acquiring comments, which are given to each of the plurality of images by the plurality of users, from the plurality of users, extracting two or more images including one or more first images that are images to which the comments are given, among the plurality of images, as compositing target images, arranging the compositing target images according to a first layout to create a composite image, determining whether or not a region where the comments given to the first images are to be combined is present around the compositing target images in an arrangement region of the compositing target images in the composite image, changing the first layout to a second layout, in which the compositing target images and the comments given to the first images are combined, in a case where it is determined that a region where the comments given to the first images are to be combined is not present around the compositing target images, and arranging the compositing target images in the second layout and combining the compositing target images and the comments given to the first images to recreate the composite image (summary).

	Fukuda (US 8248651 B2) discloses an image combination apparatus, in which: a handwritten original area aspect ratio corresponding to an aspect ratio of a handwriting area in which a handwritten original is to be written and a predetermined image aspect ratio corresponding to an aspect ratio of a predetermined image are compared with each other, when the handwriting area aspect ratio and the predetermined image aspect ratio differ from each other, an area to be cut out from the predetermined image is set in accordance with the handwritten original area aspect ratio; the set cutout area is cut out from the predetermined image; the image obtained by cutting out and the handwritten original are combined with each other (abstract).

	Lemke (US 20050129324 A1) discloses processing a set of captured images to produce the desired image that includes selected image portions of the captured images from the set. Processing the set includes one or both of image object removal from and addition to an image scene (abstract). See Fig, 4 in particular.

	Hatwich (US 20130124963 A1) discloses generating combined presentation display (300) by a network-based presentation service by combining content from presentation computing device hosted application, content from another presentation computing device hosted application, and annotation content from participant computing devices. The display is sent to the computing devices through communication networks, the display includes content sections (302-1-302-n) and an annotation section (306). See abstract.


	Tanaka (US 9235916 B2) discloses a  transformed image, that is transformed by making a position of an image of a same subject correspond to a reference image, is generated for a non-reference image, and noise reduction is carried out on the reference image so as to generate a noise reduced image, and a weighting coefficient of the reference image with respect to the transformed image is set, and combining processing of the reference image and the transformed image is carried out so as to generate an intermediate composite image, and a weighting coefficient of the noise reduced image with respect to the intermediate composite image is set and combining processing of the intermediate composite image and the noise reduced image is carried out so as to generate a final image (abstract).

	Maruyama (US 9041962 B2) discloses a data converting module configured to convert image data that is in a first format to displayed image data that is in a second format, a communicating unit configured to send a displayed image corresponding to the displayed image data via a network, and to receive via the network an edited displayed image which is edited based on the displayed image, and the edited displayed image is in the second format, a differential data obtaining module configured to obtain differential data that indicates at least a difference between the displayed image and the edited displayed image, and the differential data is in the second format, and a combining module configured to convert the second format of the differential data into the first format of converted differential data to adopt the first format of the image data, and to combine the image data with the converted differential data into combined image data (claim 1).

	Saito et al (US 8854322 B2) disclose an image processing apparatus that includes an image output apparatus and an image reading apparatus. The image output apparatus includes a writing tool information receiving unit that receives writing tool information, an information image generating unit that generates an information image, a combining unit that combines the information image with an input field in a document, and a first output unit that outputs the document onto a medium. The image reading apparatus includes a writing tool information memory that stores writing tool information, a reading unit that reads an information image that has been output onto a medium by the image output apparatus and that is used for extracting a writing position, an extracting unit that analyzes the information image, thereby extracting writing tool information, and a determining unit that determines whether or not the writing tool is suitable as a writing tool for performing writing (abstract).

Hanawa (US 9204009 B2) discloses an image forming apparatus according to embodiments of the present invention prints an image including a writing region for a user to write on onto a recording sheet, scans the recording sheet whose writing region is written in, combines an image extracted from the scanned image with a background image, and prints it. The apparatus prints a mark indicating the writing region on the recording sheet and cuts out a partial region including the position of the mark after the scanning. The apparatus features extracting an image in a region showing a content written in the writing region from an image that is cut out and rotated in accordance with the orientation of the background image on the basis of the mark image. This allows images to be combined with little misalignment even if the handwriting combining sheet is placed in an inclined state on a document plate (abstract).

	Kido (US 8363260 B2) disclose an image processing apparatus that outputs an image formed by combining a background image and an area extracted from an image obtained by reading a recording sheet. The image processing apparatus includes a printing unit configured to print an image on a recording sheet, a reading unit configured to read a recording sheet, a converting unit configured to convert the background image into a reference image having the same content as that of the background image but having luminance higher than that of the background image, a print control unit configured to cause the printing unit to print, on a recording sheet, a first image as an entry area to be written in by a user, the first image being a composite image formed by superimposing a fixed image on the reference image obtained by the converting unit, an extracting unit configured to extract, from a second image, an image of an area having luminance lower than a predetermined threshold value, the second image corresponding to the entry area contained in an image obtained when the reading unit reads the recording sheet having the entry area that is written in, an obtaining unit configured to obtain mask data for extracting an image of an area corresponding to the fixed image, and an output unit configured to output a composite image formed by superimposing, on the background image, the image extracted from the second image on the basis of the extracting unit and the mask data obtained by the obtaining unit. See summary.

	Kamei (US 5257074 A) discloses an image forming apparatus having an input section for inputting handwritten characters and a character recognition device for recognizing the character types in the handwritten characters inputted from the input section. Character pattern data is generated representing the character types recognized by the character recognizing device. A scanning device scans an original document image and forms an image produced by combining character pattern data generated by the generating device with the scanned image of the original document (abstract).

Buckley (US 20050141035 A1) discloses providing a set of data representing a portion of a document that does not change. Information for another set of data representing another portion of the document that changes is obtained. The sets of data are combined and converted into a format (mixed rasterized content) that is understood and used by a device to render a rasterized document. The sets of data are combined with the information to form a combined set of document image data (from abstract).

Momma (JP 2019046280 A) discloses using difference information obtained by extracting a difference between an old document and a document created by editing the old document to combine a plurality of documents created by editing the old document. This is achieved by a first difference extraction part 12 extracting the difference between a document (old document) to be edited and a latest inside document created by editing the old document in a user terminal 20 to create inside difference information, a second difference extraction part 13 extracting difference between the old document and a latest outsourcing company document created by editing the old document in an outsourcing company terminal 30 to create outsourcing company difference information, a difference information creation part 14 updating the outsourcing company difference information on the basis of difference from the inside difference information to create updated outsourcing company difference information, and a combination processing part 15 projecting the updated outsourcing company difference information on the latest inside document to thereby create a real updated document combining the latest inside document and the latest outsourcing company document. See abstract.


	Mitsutake (JP 2009055516 A) discloses an image processor 10 that includes a reading section 21 which sequentially reads a plural number of answer sheets on which the same comment is to be written, a comment image extracting section 26 which extracts an image of the written comment from the read image of the first answer sheet which has been read first, a composite section 23 which combines the read images of the second and succeeding answer sheets with the extracted comment image to form a composite image, and a printing section 24 which prints the composite image (abstract).

	Koyama (JP 2006109009 A) discloses a generation unit (4) that generates an original image after extracting postscript images from each input image. A synthesis unit (5) synthesizes the extracted postscript images with the original image, to produce a synthesized image.

	Adachi (JP 2016143961 A) discloses an image forming apparatus capable of accurately managing a manuscript (document) in a state where character information of electronic data is left. The image forming apparatus prints a composite image obtained by combining an identifier marker image including identifier information on an input electronic data image on a recording medium (step S1030). The electronic data is stored in the storage device in association with the identifier information (step S1060). When the image forming apparatus reads an image of a printed document, the image forming apparatus detects an identifier marker image from the read document image data, and extracts identifier information from the identifier marker image. The image forming apparatus further searches the stored electronic data using the extracted identifier information, and extracts a difference image between the image of the original image data and the image of the searched electronic data. The extracted difference image is combined with the original electronic data, and stored in the storage device in association with the identifier information as re-digitized data (abstract).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/Scott A Rogers/
Primary Examiner, Art Unit 2672
16 November 2022